Citation Nr: 0912031	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-17 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from June 1985 to 
February 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 2004 
and October 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

In addition to denying the Veteran's claims of entitlement to 
nonservice-connected pension benefits and a TDIU, the August 
2004 rating decision also denied service connection for a 
number of disabilities.  In an August 2005 statement, the 
Veteran indicated that he disagreed with the denial of his 
claims for "service-connected compensation," nonservice-
connected pension, and unemployability.  The RO accepted the 
statement as a notice of disagreement as to the nonservice-
connected pension and TDIU claims; however, in a September 
2005 letter, the RO informed the Veteran that there were 
several issues on which service connection was denied and, as 
such, he must inform VA of the specific disabilities that he 
wanted to appeal.  The Veteran did not do so.  As such, the 
only issues before the Board that are on appeal from the 
August 2004 rating decision are entitlement to nonservice-
connected pension benefits and a TDIU. 

In a November 2006 statement, the Veteran claimed entitlement 
to service connection for asthma, degenerative joint and disc 
disease, sickle cell anemia, and post-traumatic stress 
disorder (PTSD).  In a January 2009 statement, the Veteran 
submitted claims of entitlement to service connection for 
PTSD, asthma, and degenerative joint and disc disease 
(arthritis).  The Board notes that service connection has 
previously been denied for arthritis in joints (claimed as 
degenerative joint and disc disease), bronchitis from 
pneumonia (claimed as asthma), and PTSD.  As such, the 
Veteran's application to reopen his claims of entitlement to 
service connection for asthma, degenerative joint and disc 
disease (arthritis), and PTSD, as well as his original claim 
of entitlement to service connection for sickle cell anemia, 
are referred to the RO for appropriate action.

The Board notes that in the Veteran's July 2007 substantive 
appeal, he requested a hearing before a Veterans Law Judge at 
the federal prison in Lexington, Kentucky, where he is 
incarcerated.  In February 2009, the Veteran was advised that 
he was scheduled for a hearing on April 27, 2009, before the 
Board in Washington, D.C.  In correspondence received in 
February 2009 and March 2009, the Veteran indicated that he 
would be unable to attend the hearing and wished for his 
appeal to be decided by a Veterans Law Judge.  Therefore, the 
Veteran's request for a hearing is considered withdrawn.  38 
C.F.R. §§ 20.702(e), 20.704(e).


FINDINGS OF FACT

1.  The Veteran did not have active military service during a 
period of war.

2.  Bilateral hearing loss was not present in service, 
manifested within one year of the Veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

3.  Hypertension was not present in service, manifested 
within one year of the Veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.

4.  The Veteran is not currently service-connected for any 
disability.


CONCLUSIONS OF LAW

1.  The Veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. § 1521(a) and (j) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.2, 3.3, 3.314 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Hypertension was not incurred in or aggravated by the 
Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004); however, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on the claim for 
VA benefits.  
 
Pertinent to the Veteran's claims of entitlement to 
nonservice-connected pension benefits and a TDIU, as will be 
discussed below, the Board finds that such claims must be 
denied as a matter of law.  Therefore, there is no reasonable 
possibility that further assistance would aid the Veteran in 
substantiating his claims.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duties 
under the VCAA in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and 
could have no application as a matter of law); see also 
Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the 
operation of law is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).  

Regarding the Veteran's service connection claims, the Board 
finds that VA has satisfied its duty to notify under the 
VCAA.  In this regard, a July 2006 letter, sent prior to the 
initial unfavorable AOJ decision issued in October 2006, 
advised the Veteran of the evidence and information necessary 
to substantiate his claims of entitlement to service 
connection for bilateral hearing loss and hypertension, as 
well as his and VA's respective responsibilities in obtaining 
such evidence and information.  The July 2006 letter also 
advised the Veteran of the evidence and information necessary 
to establish a disability rating and an effective date in 
accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service 
treatment records as well as VA and private treatment records 
have been obtained and considered.  The Veteran has not 
identified any additional, outstanding records necessary to 
decide his pending appeal.

In this regard, the Board notes that the Veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits.  In a May 2002 letter, SSA indicated that the 
Veteran was in receipt of such benefits due to schizophrenic, 
paranoid, and other functional psychotic disorders.  
Therefore, as the Veteran is in receipt of SSA disability 
benefits due to his psychiatric disorder, rather than his 
bilateral hearing loss or hypertension, the Board finds that 
any SSA records are irrelevant to the Veteran's pending 
claims and, therefore, there is no violation of the duty to 
assist by VA in this regard.  See Loving v. Nicholson, 19 
Vet. App. 96 (2005).  

The Board notes that the Veteran has not been provided with a 
VA examination in order to determine whether his claimed 
bilateral hearing loss and hypertension are related to his 
military service.  However, as will be discussed below, the 
Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses of bilateral hearing loss 
and hypertension, and such disorders were not diagnosed until 
many years after the Veteran's service discharge.  Moreover, 
the medical evidence, as well as the Veteran's lay 
statements, fail to demonstrate continuity of symptomatology 
relevant to either of his claimed disabilities.  As such, the 
Board finds that there is no indication that bilateral 
hearing loss or hypertension, or persistent or recurrent 
symptoms of either disorder, may be associated with the 
Veteran's military service.  Thus, a remand for examination 
and/or opinion is not necessary to decide the claims.  See 38 
C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing circumstances when a VA examination is 
required).

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Nonservice-Connected Pension Benefits

The Veteran seeks nonservice-connected pension benefits.  VA 
pension benefits shall be paid to wartime Veterans who are 
permanently and totally disabled from non-service-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  Such benefits have a number of 
requirements, including that a Veteran must have served in 
the active military, naval, or air service for 90 days or 
more during a period of war.  38 C.F.R. § 3.3(a)(3).

The Veteran's Certificate of Release or Discharge from Active 
Duty, DD Form 214, shows that he served on active duty from 
June 1985 to February 1988.  This service is during 
peacetime.  38 C.F.R. § 3.2.

Having reviewed the Veteran's contention in light of the 
record and the law, the Board finds that his claim must be 
denied as a matter of law.  The sole question before the 
Board is whether the Veteran has established threshold 
eligibility for a nonservice-connected pension.  Eligibility 
for VA pension benefits generally requires an initial showing 
that the claimant is a Veteran who served on active duty for 
at least 90 days during a period of war.  38 U.S.C.A. § 1521; 
38 C.F.R. §§ 3.2, 3.314.  VA's determination of whether a 
claimant's service meets these threshold requirements usually 
is dependent upon service department records verifying the 
character of a claimant's service.  See 38 C.F.R. § 3.203; 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  A claim by a 
Veteran whose service department records fail to show 
threshold eligibility lacks legal merit or legal entitlement 
and must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Here, the Veteran does not 
contend, nor does the evidence show that his period of 
service from June 1985 to February 1988 was during a period 
of war.  See 38 C.F.R. § 3.2.

The Veteran did not serve during a period of war and, as 
such, his appeal for nonservice-connected pension benefits 
must be denied as a matter of law since he does not meet the 
threshold statutory requirement of eligibility for that 
benefit.

III.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as organic diseases of the nervous 
system and cardiovascular-renal disease, to include 
hypertension, to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability. 

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for 
a hearing loss where the Veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses of bilateral hearing loss 
and hypertension.  Additionally, a November 1988 VA 
examination, conducted approximately nine months after the 
Veteran's service discharge, revealed a blood pressure 
reading of 90/60 and no hearing loss was noted.  

Relevant to the Veteran's claimed bilateral hearing loss, the 
first note of sensorineural hearing loss is in a June 2006 VA 
treatment record reflecting the Veteran's active problems.  
Private and VA treatment records are negative for a diagnosis 
of hypertension until February 2002.  While the Veteran 
reported treatment for hypertension in the 1990's, medical 
records dated during such time period fail to show a 
diagnosis of hypertension until February 2002.  As the 
medical records fail to support the Veteran's claim that he 
was treated for hypertension in the 1990's, the Board places 
more probative weight on the medical records and finds that 
the Veteran was first diagnosed with hypertension in February 
2002.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 
(2006) (the lack of contemporaneous medical records may be a 
fact that the Board can consider and weigh against a 
Veteran's lay evidence).  Additionally, the Veteran has not 
alleged that he experienced persistent or recurrent symptoms 
of either disorder since he was discharged from military 
service.  As such, the Board finds that the medical evidence, 
as well as the Veteran's lay statements, fail to demonstrate 
continuity of symptomatology relevant to either of his 
claimed disabilities. 

The Board has first considered whether service connection is 
warranted for bilateral hearing loss or hypertension on a 
presumptive basis.  However, the record fails to show that 
the Veteran manifested hearing loss or hypertension to a 
degree of 10 percent within the one year following his 
service discharge in February 1988.  As such, presumptive 
service connection is not warranted for bilateral hearing 
loss or hypertension.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Additionally, service connection for either disorder is not 
warranted on a direct basis.  In this regard, neither the 
Veteran's bilateral hearing loss nor hypertension are shown 
to be causally or etiologically related to any disease, 
injury, or incident in service.  Rather, the evidence of a 
nexus or link between the Veteran's bilateral hearing loss 
and hypertension and his military service is limited to his 
own statements.  While the Veteran is competent to testify as 
to observable symptomatology of an injury or illness, such as 
difficulty hearing, as well as an observable event, such as 
noise exposure, he is not competent or qualified, as a 
layperson, to render an opinion concerning medical causation.  
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Specifically, where the 
determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the Veteran's 
bilateral hearing loss and hypertension and his military 
service, he is not entitled to service connection for such 
disorders.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and 
hypertension.  As such, that doctrine is not applicable in 
the instant appeal, and his claims must be denied.  
38 U.S.C.A. § 5107. 

IV.  TDIU 

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration, all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  



The Board finds that the Veteran is not entitled to a TDIU as 
he is not currently service-connected for any disability.  In 
light of this fact, his claim for a TDIU lacks legal merit or 
legal entitlement and must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.

A TDIU is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


